Citation Nr: 1719285	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for chronic back pain syndrome with L5 spondylolysis, currently rated 40 percent disabling.

2. Entitlement to special monthly compensation 	(SMC) based on aid and attendance.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1986 to September 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland Ohio.

The Veteran, in his original substantive appeal (VA Form 9) appealed the above listed issue as well two separate claims for a TDIU and claims for service connection for radiculopathy of the lower extremities associated with chronic back syndrome.  In February 2016, the RO granted a TDIU, effective October 30, 2007.  The RO also granted service connection for radiculopathy of the right and left lower extremities.  These issues are no longer before the Board on appeal.

A claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  In a September 2011 substantive appeal, the Veteran reported that he was wheelchair bound and unable to stand.  The Veteran underwent a VA examination for housebound status or permanent need for aid and attendance in October 2011 that addressed the impairment caused by his service-connected disabilities including chronic back pain syndrome currently on appeal.  Therefore, the Board will consider the issue of entitlement to SMC as part of the increased rating claim for chronic back syndrome.  


FINDINGS OF FACT

1.  The Veteran's chronic back pain syndrome has been manifested by functional loss nearly approximating forward flexion of thoracolumbar spine of 30 degrees, but without ankylosis of the lumbosacral spine.  

2.  The Veteran is so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected chronic back pain syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating for chronic back pain syndrome in excess of 40 percent after have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2016).

2.   The criteria for SMC based on aid and attendance have been met. 38 U.S.C.A. 
§ 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

The RO provided notices that met the requirements in December 2007 and in November 2008 prior to the initial decision on the claim.  

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, lay statements, and service personnel records have been obtained and appear to be complete.  In addition, VA obtained relevant post-service VA treatment records.

The Veteran has undergone VA examinations in connection with his claim for an increased rating.  The Veteran was previously provided VA examinations regarding his back pain syndrome, or issues related to the back pain syndrome in VA examination in May 2011, August 2013, and May 2016 and these VA examinations each provided information regarding the Veteran's back pain. 

In a recent case, the United States Court of Appeals for Veterans Claims (CAVC) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

The Veteran has received the highest schedular rating assignable (40 percent) for limitation of motion of the spine.  In order for a higher schedular rating to be warranted, the evidence of record must show either unfavorable ankylosis of the entire thoracolumbar spine (for a rating of 50 percent disabling) or unfavorable ankylosis of the entire spine (for a rating of 100 percent disabling).  As discussed below, at no point during the pendency of this claim does the evidence of record demonstrate evidence of ankylosis.  For this a reason, additional evidence demonstrating further loss of motion would not further the Veteran's claim and would be inappropriate.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand is "not appropriate" when the Veteran current disability rating is the highest that could be received for limitation of motion under the diagnostic code at issue).  The Board finds that a remand for purposes of new examination regarding the Veteran's current range of motion would not assist the Veteran, would serve no useful purpose, and would merely delay a resolution.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Increased Rating 

The Veteran served as a U.S Marine Corps landing support specialist.  He contends that his service-connected chronic back pain syndrome is more severe that is contemplated in the current rating. 

The Veteran was granted service connection for chronic low back pain syndrome, effective in October 1988, the day following discharge from active service.  A rating of 40 percent was assigned, effective in June 2003.  The RO received the Veteran's current claim for an increased rating in October 2007.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's chronic back pain is rated 40 percent disabling for the entire time on appeal under the criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5237, lumbosacral or cervical strain.  Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.

The General Rating Formula, under 38 C.F.R. § 4.71(a), a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, [or] endurance."  Id. (quoting 38 C.F.R. § 4.40). 

In this case, the Veteran's pain is a significant factor in the limited range of motion.  The Veteran does not have ankylosis of the spine but does have some motion such that the 40 percent disability rating is the maximum rating on limitation of motion for the General Rating Formula.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  The next highest rating, at 50 percent, requires unfavorable ankylosis of the entire thoracolumbar spine, or, at 100 percent, unfavorable ankylosis of the entire spine. 

An October 2007 primary care telephone encounter note reported increasing pain and that the Veteran could not stand or lie down for very long.  A November 2007 primary care nurse practitioner noted the Veteran's reports of worsening back pain for several months.  A December 2007 physical rehab telephone encounter note reported the Veteran's chronic pain syndrome caused the Veteran to be "very limited in his activities.  He cannot sit or stand very long due to pain."  A December 2007 MRI of lumbar spine treatment note reported the Veteran's back, based on axial images from L2, had no evidence of bone struction, with normal alignment, and L2- L3, L3-L4, L4-L5, and L5-S1 had no disc herniation or stenosis present.  Impression was no disc herniation or spinal stenosis with spondylosis of L5 bilaterally. 

A February 2008 chiropractic consultation note reported that the Veteran used a cane and had been told he had broken his back, but had no history of lumbar spine surgery.  Although the chiropractor noted that the Veteran's sacroiliac joints were fixated and inflamed bilaterally, he also noted that range of motion was "very limited in all planes."  Kemps orthopedic test was positive bilaterally, Milgram's test was positive, and Bechterew's test was also positive.

A May 2008 MRI for lumbar spine noted no acute changes since December 2007, bilateral spondylitis defects at L5, early degenerative disc changes at L4-L5 and L5-S1.  Bulging of annulus at L4-L5.  No focal disc protrusion or spinal stenosis.  The lumbar spine showed normal height and alignment of the lower thoracic vertebral bodies.  Stable bilateral spondylitis defects in the posterior elements of L5 without evidence of spondylolisthesis at L5-S1.  The conus was visualised at L1-L2 and was normal.  Disc spaces were normal in height.  Axial images of disc space at L2-L3 and L3-L4 were normal.  L4-L5 had smooth broad-based bulging of the annulus, greater on left side posterolateral, no spinal canal stenosis or significant mass-effect is seen.  L5-S1 disc space was intact.  The spinal canal was normal.

A June 2008 VA clinical summary noted that the Veteran had chronic back pain, 8 out 10 on a 1-10 scale, with flare-ups at a 10. Pain located in the lumbar spine and radiating down his legs bilaterally with associated numbness, tingling, weakness, and fatigue in lower extremities aggravated by prolonger sitting or non-movement.  The Veteran's gait was abnormal and he required use of a cane and the support of a wall.  Forward flexion was 60 degrees with extension of 10.  The Veteran was unable to straighten his spine with pain.  Right lateral flexion 10 was degrees, left was five degree, right lateral rotation was 30 degrees, left lateral rotation was 15 degrees, limited by pain and stiffness in lumbar spine.  There was no additionally limitation in range of motion on repetitive testing due to weaknesses or fatigue or lack of endurance or incoordination.  The Veteran had tenderness diffusely to palpation over thoracolumbar spine.  Assessment was worsening denegerative changes from clinical examination in lumbar spine.  

In a February 2010 notice of disagreement, the Veteran reported, "I do have major incapacitating episodes, since the exam in October of 2008 I have had to have several difference procedures to help with my pain and mobility." 

A May 2011 VA spine examination reported the Veteran had a history of pain, stiffness, weakness, fatigability of the back, pain across the lumbosacral area which radiated, that the Veteran was unable to walk without assistive devices such as a back brace and a wheel chair, and that he was unable to climb steps or stairs.  The Veteran's lumbar spine forward flexion was to 40 degrees, 0 degrees extension, right lateral flexion was to 10 degrees, and to 80 degrees left lateral flexion  Right  rotation was to 10 degrees and left rotation was to 12 degrees.  There was no additional limitation of motion following 3 repetitions.  Veteran had flare-ups of pain, usually from 9 to 10 on a 10 scale approximately every day.  There was objective evidence of painful motion, spasm, weaknesses, and tenderness.   Back had normal and symmetric musculature with no vertebral or paravertebral tenderness. Straight leg test was positive.  The examiner also diagnosed bilateral radiculopathy of the lower extremities. 

In a September 2011 substantive appeal, the Veteran noted that his back disorder continued to become more severe and that he was now in a wheelchair.  He noted that he could not get out of the wheelchair at the time of the May examination and therefore no tests of range of motion were actually performed.  He noted that the back and radiating pain was so great and his legs so weak that he could not stand.  He also noted that he had many incapacitating episodes in the past 12 months.  

The Veteran underwent a VA examination for housebound status or permanent need for aid and attendance in October 2011.  A VA nurse practitioner noted that the Veteran was in a wheelchair but could walk short distances with the aid of two canes or a walker.  He was unable to climb stairs and experienced spasms in the legs with extended walking.  The NP noted that the Veteran "could benefit" from assistance with bathing and hygiene needs and attributed the overall level of dysfunction primarily to immobility caused by back pain and residuals of a right wrist injury.  

A March 2012 CT lumbar spine image showed bilateral L5 pars interarticularis defects with no subluxation or disc disease.  No comparison studies were done.  Minimal disc bulging at L4-L5, no evidence of disc herniation, disc spaces were normal lack. 

In January 2013, a VA physiatrist noted that the Veteran was experiencing more sustained relief of back pain to a moderate level with the use of prescribed morphine.  

An August 2013 VA Back (Thoracolumbar Spine) Conditions examinations noted a history of chronic back pain since service with radiculopathy bilaterally and without a history of flare-ups.  Range of motion was 40 degrees out of 90 for flexion and with painful motion at 40 degrees.  Extension was 5 degrees out of 30 with pain at 5 degrees; right and left lateral flexion where 5 degrees with pain at 4 degrees; right and left lateral rotation were 10 degrees with pain at 10 degrees, all out of 30 degrees.  Performance after 3 repetitions was the same as above, except right and left lateral rotation were both 5 degrees. The Veteran had functional loss/impairment and additional limitation after repetitive testing, namely less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran had tenderness to the touch and guarding or muscle spasm of the thoracolumbar spine causing abnormal gait.  Straight let test was normal.  The Veteran had intervertebral disc syndrome (IVDS), but had not had incapacity episodes over the past 12 months.  Veteran used wheelchair and cane as assistive devices regularly.  The Veteran had morbid obesity as well.  The Veteran had imaging of the thoracolumbar spine which noted arthritis, but not vertebral fracture or other significant findings.

A May 2016 VA Back (Thoracolumbar Spine) Conditions examination reported history of pain, including flare-ups with prolonged standing, walking, or sitting for more than 30 minutes and a regular pain score of 8 on 1-10 score.  The Veteran had flare-ups from prolonged sitting, walking, standing, and bending over. The range of motion was abnormal, to 20 degrees (out of 90) forward flexion, 5 (out of 30) degrees extension, right and left lateral flexion at 10 degrees (out of 30) and right and left lateral rotation of 15 degrees (out of 30).  The Veteran had diminished range of motion due to muscle spasms without additional functional loss.  Pain also did not result in or cause functional loss.  There was pain with weight-bearing and muscle spasms over lower left and right paraspinal/paravertebral muscle areas, which prevented repetitive motion testing.  The Veteran had guarding or muscle spasm without resulting in abnormal gait or abnormal contour. Additional factors contributing to disability were disturbance of locomotion, interference with standing, and bending.  Straight let tests could not be performed.  Sensory examinations were normal for upper anterior thigh and thigh/knee and decreased for foot/toes and lower leg/ankle.  The Veteran's spine was negative for ankylosis.  The Veteran had intervertebral disc syndrome (IVDS), but had not had incapacitating episodes over the past 12 months.  The Veteran used a cane and wheelchair as assistive devices.  The Veteran had morbid obesity associated with his spine. The Veteran had imaging of the thoracolumbar spine which noted arthritis, but not vertebral fracture or other significant findings.

As shown above, the Veteran's current evaluation of 40 percent disabling contemplates forward flexion of the entire thoracolumbar spine 30 degrees or less.  The Veteran's forward flexion was reported as 20 degrees in the May 2016 VA examination. 

The Board has considered whether a disability rating in excess of 40 percent for the chronic back pain syndrome is warranted.  The Board finds that the criteria for a disability rating of 50 percent or higher have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence of record reflects no ankylosis of the spine and a disability rating of greater than 40 percent is not warranted on this basis.  See May 2016 VA examination.

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  The Veteran is at the maximum evaluation for limited motion.  Therefore, the evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 40 percent disability rating. 

The Board considered whether a staged rating is appropriate.  For the period on appeal, there has been no change in the status of the Veteran's disability and a staged rating is not warranted.

The Board also considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against finding that a rate higher than the current percent is warranted for both time periods, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

With consideration of provisions of Note 1 of the General Rating Formula, the Veteran was granted service connection for radiculopathy, right lower extremity and left lower extremity associated with his chronic back pain syndrome.  Both are rated at 20 percent disabling.  As the Veteran is separately evaluated for his neurological deficits and these are not on appeal, Note 1 is not applicable here. 

Based on the above, the Board finds that the Veteran's chronic back pain syndrome is not manifested by ankylosis and therefore an excess of 40 percent is not warranted.  In conclusion, the Board finds that a disability rating of 40 percent, but not higher, is warranted for the Veteran's service-connected chronic back pain syndrome, pursuant to Diagnostic Code 5237.

Intervertebral Disc Syndrome

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243, Intervertebral Disc Syndrome.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran has been diagnosed with IVDS, as noted above, but with no incapacitating episodes reported in either of the VA examination listing IVDS, no other record of incapacitating episodes in medical records, nor any evidence of prescribed bedrest as contemplated by Diagnostic Code 5243, note 1.  Although the Veteran reported that he has experienced incapacitating episodes, the records are silent for other evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran's medical records contain evidence that he is unable to work and that this can be - at least in part, if not in total -attributed to his chronic back pain, the medical records do not record or demonstrate that the Veteran has incapacitating episodes requiring physician-prescribed bed rest and treatment.  

Extraschedular Rating

The Board has also considered whether referral to the VA Director of the Compensation and Pension Service for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available Rating Schedule for that service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the scheduler rating for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the Rating Schedule contemplates the claimant's disability, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler criteria does not contemplate the level of disability and symptomatology and is found inadequate, then the inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected chronic back pain syndrome.  The discussion above reflects that the symptoms of the Veteran's connected chronic back pain syndrome are fully contemplated by the applicable Rating Schedule that contemplates pain, whether or not it radiates.  As shown above, the Rating Schedule includes symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  In any event, the evidence does reflect a marked interference with employment as result of his chronic back pain syndrome that is already recognized in the award of a TDIU for the entire period of the pending claim based on his back disability.  Therefore, referral for consideration of extraschedular ratings for the Veteran's connected chronic back pain syndrome is not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the low back disability rating and a TDIU, the Veteran has been awarded service connection for bilateral radiculopathy of the lower extremities, each rated as 20 percent disabling, and for depression, secondary to the back disability, rated as 30 percent disabling, all for the entire period of the appeal. Therefore, the combined rating criteria reasonably describe and assess the Veteran's disability levels and symptomatology pertaining to the chronic back pain syndrome.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's pain and diminished range of motion during the appeal period.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, extraschedular consideration is not warranted under Johnson.

Additionally, request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  The Veteran was granted TDIU, as explained above, in a February 2016 DRO decision, with an effective date of October 30, 2007 which is for the entire period of the appeal for an increased rating. 

SMC

Special monthly compensation is available when, as the result of service-connected disability, "a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities."  Breniser v. Shinseki, 25 Vet.App. 64, 68 (2011) (citing 38 U.S.C. § 1114 (k)-(s)).  The rate of special monthly compensation "varies according to the nature of the veteran's service-connected disabilities."  Id.  The basic levels of special monthly compensation are set out in section 1114(k).

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

A veteran shall be considered to be in need of regular aid and attendance if he has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance. 
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

SMC is payable where a veteran suffers from a service connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that SMC for aid and attendance is warranted.  The Veteran had a VA examination for permanent need for regular aid and attendance in October 2011 at his house.  The nurse practitioner conducting the examination reported that the Veteran could not bath himself or tend to other hygiene needs, a factor listed above under 38 C.F.R. § 3.352(a).  The nurse practitioner also stated the Veteran needed help with activities of daily life due to his back and chronic pain.  The Veteran used a wheelchair and canes to move short distances, was unable to climb stairs, and has spasms in his legs preventing home from walking more than short distances (to quote the nurse practitioner with her original underlining, the Veteran "can walk only very short distances in the home with use of cane and walker") or standing for more than five minutes.  He generally is "limited in his activities due to chronic pain" and only leaves the home for medical appointments "with the assistance of his caregiver."  The Veteran's back and pain also prevent him from sleeping, which impairs his cognition and memory.  He also seems to be receiving help with his daily activities from a caregiver. 

The above evidence supports a grant of SMC based on aid and attendance because the Veteran's service-connected disabilities prevent him from leaving his home other than to go to medical appointments, render him unable walk or stand for anything but extremely short periods of time, impact his ability to groom himself, and require care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Thus, the Veteran is unable to function in an appropriate manner without aid and assistance and is in need of the regular aid and attendance of another person due to his service-connected disabilities. 

The Veteran was granted TDIU and radiculopathy at the current disability rating for both legs in October 2007 and has a chronic back pain syndrome predating that effective date.  The nurse practitioner described the above as related to his back pain and legs.  As these relevant service-connected disabilities have been at the same rating since the start of this claim, SMC is warranted and the claim must be granted, effective from the filing of the present claim. 







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating for chronic back pain syndrome in excess of 40 percent disabling is denied.

Special monthly compensation based on aid and attendance is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


